Citation Nr: 1211817	
Decision Date: 04/02/12    Archive Date: 04/11/12

DOCKET NO.  09-23 027A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to service connection for a right knee disability.  

3.  Entitlement to service connection for a left knee disability.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and friend


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to July 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO), that denied the benefits sought on appeal.  The Veteran testified at a hearing before the undersigned in November 2011.  The claims for service connection for a right and left knee disabilities are REMANDED to the RO via the Appeals Management Center, in Washington, D.C.


FINDINGS OF FACT

The Veteran's PTSD is at least as likely as not the result of his period of active service and the fear of hostile military or terrorist acts during his service.


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD, was incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2011).  Where a disease is diagnosed after discharge, service connection may be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d) (2011).  

Generally, to be entitled to service connection for PTSD, the record must include the following: (1) medical evidence establishing a diagnosis of the condition in accordance with 38 C.F.R. § 4.125; (2) credible supporting evidence that the claimed in-service stressor occurred; and (3) a link, established by medical evidence, between current symptomatology and the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2011); Cohen v. Brown, 10 Vet. App. 128 (1997).  

With regard to the second element, evidence that an in-service stressor actually occurred, the necessary evidence varies depending on whether it can be determined that the Veteran engaged in combat with the enemy.  If it is established through military citation or other evidence that a Veteran engaged in combat with the enemy, and the claimed stressor is related to such combat, then, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone is sufficient evidence as to the reported stressor's actual occurrence.  38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. 3.304(f) (2010).

Prior to July 13, 2010, VA regulations generally provided that, if it was determined that the claimed stressor was not related to combat (and there was no in-service diagnosis of PTSD), then the Veteran's lay testimony alone would not be enough to establish the occurrence of the stressor.  Daye v. Nicholson, 20 Vet. App. 512 (2006).  In such cases, service records or other credible statements were required to corroborate the occurrence of the claimed stressor.  The Veteran's actual presence during the stressor event did not have to be corroborated.  Rather, evidence that the Veteran was assigned to and stationed with a unit that was present while the reported event occurred strongly suggested actual exposure to the stressor event.  Cohen v. Brown, 10 Vet. App. 128 (1997); Pentecost v. Principi, 16 Vet. App. 124 (2002).  

Effective July 13, 2010, 38 C.F.R. § 3.304(f)(3) (stressor related to prisoner-of-war experience) and (f)(4) (stressor of in-service personal assault) were renumbered, respectively as (f)(4) and (f)(5), and a new (f)(3) was added which reduces the evidentiary burden of establishing a stressor when it is related to a fear of hostile military or terrorist activity.  75 Fed. Reg. 39843-39852 (July 13, 2010).

The above cited regulation, indicates:

If a stressor claimed by a Veteran is related to the Veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the Veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a Veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the Veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39843-39852 (July 13, 2010).

When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2011); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran contends that he currently suffers PTSD as a result of incidents which occurred while on active duty in Vietnam.  

The Veteran's personnel records show that he served in Vietnam from September 1969 to September 1970, with the HHC 15th Medical Battalion, 1st Cavalry Division, and with the HHC, 11th AVN Group, 1st Cavalry Division.  His Military Operational Specialty (MOS) was fire fighter.  The service medical records show reports of nervousness and memory loss in April 1969, November 1969, and October 1970.  A November 1969 clinical treatment record contained an impression of acute psychotic reaction, possibly secondary to alcohol.  The Veteran was noted to have stated that he wanted to kill other people.  A subsequent progress note indicated that the Veteran had probably been drugged.  The Veteran was hospitalized with encephalopathy of unknown origin in November 1969.  However, the Veteran was not diagnosed with PTSD during service, and the evidence of record does not establish that he engaged in combat with the enemy as contemplated by 38 U.S.C.A. § 1154(b).  

However, the Board finds that the Veteran's reported stressors relate to a fear of hostile military activity, as they involved threatened death or serious injury to himself and others, and the Veteran's response included fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3) (2011).  The reported stressors include reports of fear of imminent danger from coming under enemy fire and mortar attacks while stationed in Vietnam; witnessing the death of a Vietnamese girl; taking cover in a trench during a mortar attack and stepping on a decomposing body; and exposure to nightly small arms fire, an explosion and numerous mortar attacks.  Those incidents are consistent with the places, types, and circumstances of the Veteran's service.  

As also required under the currently applicable regulations, the Veteran has a current diagnosis of PTSD that has been linked to the reported stressors as summarized above, as determined by a VA psychologist or psychiatrist.  The sufficiency of a stressor for a PTSD diagnosis is a medical determination and, where a current diagnosis exists, the sufficiency of the claimed in-service stressor is presumed.  Cohen v. Brown, 10 Vet. App. 128 (1997).

On December 2006, the Veteran underwent a QTC psychiatric examination.  He reported a history of psychiatric symptoms since service in Vietnam.  The Veteran indicated that his occupation while stationed in Vietnam was crash and rescue.  He was part of missions to medically evacuate the dead and wounded.  The examiner noted that the Veteran served in war zone.  The examiner indicated that the Veteran responded to the reported in-service stressors with fear for his own life.  He believed that he could be physically injured and experienced intense fear, horror, and feelings of helplessness.  The traumatic events impressed him severely and he continually re-experienced the traumatic event.  The Veteran's PTSD was productive of distressing dreams of in-service events, avoidance of stimuli, self-isolation, hyperarousal, problems sleeping, irritability, outbursts of anger, exaggerated startle response, and hypervigilence.  The examiner found that the Veteran was a reliable historian and diagnosed PTSD.  The examiner explained that the DSM-IV criteria for PTSD were met and provided a rationale in support of that finding.

The examiner indicated that the Veteran had been exposed to a traumatic event that involved actual death, threatened death, serious injury, threat to physical integrity of self and threat to the physical integrity of other, and the Veteran responded with intense fear, helplessness and horror.  There is no competent evidence of record that contradicts the opinion.  In fact, the only other evidence of record that addresses the etiology of the Veteran's psychiatric condition also associates the Veteran's PTSD to his experiences in service.  Consistent with the examiner's findings, in April 2008 a VA social worker diagnosed chronic and severe PTSD with depression based on reported in-service stressors, to include witnessing the death of a Vietnamese girl, and during the performance of his duties in search and rescue missions in Vietnam, and other life threatening situations.  

Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence of record shows a current PTSD diagnosis that has been linked to his reported in-service stressors, and based on a fear of hostile military action, by a psychiatrist with whom VA has contracted.  The Board finds that the primary stressor referenced in the December 2006 consultation report is related to a fear of hostile military or terrorist activity that is consistent with the circumstances of the Veteran's service.  Therefore, the Board finds that service connection is warranted for PTSD.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for posttraumatic stress disorder is granted.


REMAND

The Board regrets the additional delay that will result from this remand.  Nevertheless, the Board is constrained by the fact that proper adjudication of the claims requires additional development.

The Veteran claims that a bilateral knee disability was incurred in service.  Specifically, at a personal hearing in November 2011 the Veteran testified that he injured his left knee in service while stationed in Vietnam.  Reportedly, he was treated in service for his left knee.  After discharge from active duty he underwent surgery for removal of the left knee cartilage in 1972.  He asserts that the left knee disability altered his gait affecting the right knee.  Consequently, the right knee was damaged and he ultimately underwent surgery for the right knee.  The Veteran stated that his knees remained symptomatic throughout the years, and most recently he had been advised to undergo bilateral total knee replacement.

The service medical records show that in June 1971 the Veteran sought treatment for right knee pain.  He reported injuring the knee six months earlier.

A VA x-ray report in January 2009, noted advanced tricompartimental degenerative osteoarthritis of the right knee, and early tricompartimental degenerative joint disease of the left knee.

The Veteran has provided credible testimony that he injured his knee in service and had continuing knee problems since service.  Furthermore, the service records show treatment for a right knee injury.  Although the Veteran is competent to report the onset of right or left knee symptomatology during service, he is not competent to diagnose or to relate any right knee or left knee disorder to his active service.  The Veteran has not yet been afforded a VA examination.  The Board finds the evidence sufficient to trigger VA's duty to assist the Veteran by obtaining a medical examination and opinion to identify any current right or left knee disability associated with the Veteran's service.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).  McLendon v. Nicholson, 20 Vet. App. 79 (2006). 

The Veteran testified that after discharge from service, he underwent left knee surgery in 1972, and right knee surgery shortly thereafter.  Reportedly, the surgeries were performed at Hall County Hospital in Georgia.  VA attempted to obtain records from the Northeast Georgia Health System for treatment rendered between January 1972 and December 1973, but the response was negative.  However, the Veteran also testified that he was currently being treated for both knees at Oakwood VAMC in Georgia.  While the claims file contains some medical records from the Atlanta VAMC, to include a January 2009 x-ray report, it appears that VA medical records may be outstanding.  Because there are VA medical records showing treatment for the Veteran's knees that are pertinent to his claims and have not been associated with the claims file, the Board finds that on remand those records should be obtained.  38 C.F.R. § 3.159(c)(2) (2011); Bell v. Derwinski, 2 Vet. App. 611 (1992). 
 


Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment records pertaining to his knees, to include any records dated since January 2009.

2.  After the above development is completed, schedule the Veteran for a VA examination for the purpose of ascertaining the nature and etiology of any right and left knee disabilities.  The examiner should review the claims file, to include the service medical records showing right knee complaints, and should note that review in the examination report.  Specifically, the examiner should provide the following opinion:

a) Diagnose any right or left knee disability present. 

b) Determine whether is it at least as likely as not (50 percent probability or greater) that any diagnosed right knee or left knee disability is caused or aggravated by any aspect of the Veteran's service, or a disability of service origin, or manifested within one year of service discharge.  The examiner should specifically discuss whether any current knee disability is related to the knee complaints and treatment in service.  The examiner must consider lay statements regarding in-service knee complaints and occurrence of an injury, and statements regarding continuity of symptomatology since service.  Dalton v. Nicholson, 21 Vet. App. 23 (2007).

3.  Then, readjudicate the claims.  If any claim remains denied, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


